Citation Nr: 0109889	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  99-12 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Basic eligibility for dependents' educational assistance 
under 38 U.S.C.A. Chapter 35.  



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from March 1956 to April 
1959.  

This appeal comes to the Board of Veterans Appeals (Board) 
from a May 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) at San Juan, Puerto Rico.  
That decision denied basic eligibility to dependents' 
educational assistance under Chapter 35 on the basis that the 
100 percent rating for the veteran's service connected 
schizophrenia, chronic undifferentiated type, was not 
permanent in nature.  

In the procedural history of this case, the disability 
evaluation for service connected schizophrenia, chronic 
undifferentiated type, was reduced from a permanent total 
rating (that had been in effect since February 1986) to a 
rating of 70 percent between February 1, 1989 and March 15, 
1990, at which time the rating of 100 percent was reinstated, 
but not found to be permanent in nature for the purpose of 
basic eligibility under Chapter 35.  The veteran was 
appropriately advised of this determination.  Pursuant to an 
application for Chapter 35 benefits in February 1994, he was 
specifically advised that he did not have basic eligibility 
because the total rating of his service connected disability 
had not stabilized and, therefore, was not permanent in 
nature.  It was later determined that the reduction of the 
disability evaluation from 100 percent to 70 percent during 
the period February 1, 1989, to March 15, 1989, was clearly 
and unmistakable erroneous and, accordingly, the 100 percent 
rating was restored during that period.  The determination 
that the total rating was not permanent in nature as of March 
15, 1990, was not altered.  


FINDINGS OF FACT

1.  The veteran's son has submitted a claim for dependents' 
educational assistance under Chapter 35, Title 38, United 
States Code.  

2.  The total rating for the veteran's service connected 
schizophrenia, undifferentiated type, is not shown to be 
permanent in nature.  

3.  Material improvement in the veteran's schizophrenia has 
been demonstrated.  

4.  All of the veteran's service connected disabilities do 
not combine to result in permanently and totally disability.  

5.  The veteran does not have a total disability permanent in 
nature resulting from service-connected disability.  


CONCLUSION OF LAW

The criteria for dependent's educational assistance under 38 
U.S.C.A. Chapter 35 have not been met.  38 U.S.C.A. § 3501 
(West 1991); 38 C.F.R. §§ 3.807, 21.3021 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The RO did not consider the case under the Act and VA 
guidance issued pursuant to the VCAA.  However, the veteran 
was not prejudiced.  Compare Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102 and 5103).  The veteran was notified in the 
May 1998 rating decision that there was no evidence showing 
permanency of the total rating for his undifferentiated type 
schizophrenia.  That is the key issue in this case, and the 
rating decision, as well as the statement of the case (SOC) 
and supplemental statement of the case (SSOC), informed the 
veteran that evidence of permanency of the total rating for 
his undifferentiated type schizophrenia was needed to 
substantiate his claim.  Multiple examinations, to include 
field examinations, had been accorded the veteran to evaluate 
the ongoing severity of undifferentiated type schizophrenia, 
and he had submitted even more reports in reference to his 
claim.  He has been repeatedly informed of his right to 
submit more evidence.  VA has no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.  The Board concludes that the discussions in the 
rating decision, SOC, SSOC, and letters sent to the veteran 
informed him of the information and evidence needed to 
substantiate this claim and complied with VA's notification 
requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of this claim. See Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997).  The RO requested all 
relevant treatment records identified by the veteran, and he 
was informed in various letters what records the RO was 
requesting and he was asked to assist in obtaining the 
evidence.  

The veteran received repeated VA examinations, to include 
field examinations, in 1998 and 2000, after which the 
examiners reviewed the claims file and provided an opinion as 
to the severity and permanency of undifferentiated type 
schizophrenia.  Multiple, ongoing clinical information 
regarding the course and the manifestations of 
undifferentiated type schizophrenia since 1991 was obtained.  
There is more than sufficient evidence of record to decide 
his claim properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Criteria

Under Chapter 35 of Title 38 of the United States Code, the 
child, spouse or surviving spouse of a veteran will have 
basic eligibility for dependents' educational assistance if 
the veteran: (1) was discharged from service under conditions 
other than dishonorable, or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability.  The service-connected 
disability or death must have been the result of active 
military, naval, or air service on or after April 21, 1898.  
38 C.F.R. § 3.807 (2000); see also 38 U.S.C.A. § 3501 (West 
1991).   

Under 38 C.F.R. § 3.340(a), generally, a total disability is 
considered to exist when there is present any impairment of 
mind or body, which renders it impossible for the average 
person to follow a substantially gainful occupation.  Total 
disability may or may not be permanent.  A total disability 
permanent in nature is one whose impairment is reasonably 
certain to continue throughout the life of the disabled 
person.  38 C.F.R. § 3.340(b).  

A child or spouse of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability is eligible for dependents' educational assistance 
from VA.  38 U.S.C.A. § 3510; 38 C.F.R. §§ 3.807, 21.3021 
(2000).  Entitlement to dependents' educational assistance 
thus does not arise until a service-connected disability is 
rated as totally disabling on a permanent basis.  

Evidence supporting the claim

The assertions of the veteran and his son that the total 
disability is permanent in nature is not competent evidence.  
As lay witnesses, they do not have the necessary expertise to 
determine that a level of disability is permanent.  See 
Espiritu v. Derwinski, 2 Vet. App. 292 (1991); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  

The only competent evidence in support of the claim comes 
from a January 1998 report from the veteran's fee basis 
psychiatrist which showed that the veteran complained of 
insomnia and delusions with hearing voices calling him, 
thinking people were against him and worrying that someone 
was going to kill him.  Chronic, paranoid type schizophrenia 
was diagnosed.  He was described as looking older than his 
stated age.  He facial expression was suspicious and anxious.  
Affect was flat.  Mood was anxious.  He spoke in a low-
pitched tone of voice.  He had paranoid delusions and ideas 
of reference.  He felt worthless and hopeless.  Insight and 
judgment were poor.  Memory was inadequate.  The prognosis 
was poor.   He showed difficulty in dealing with his illness 
and refused the treatment alternatives presented to him.  In 
February 1998, this psychiatrist stated that the veteran had 
chronic paranoid type schizophrenia and he was permanently 
and totally disabled from any kind of work.  

Evidence against the claim

The remainder of the evidence is against the claim.  

On a VA examination in December 1991, it was shown that the 
veteran had come to be examined by himself but it was very 
difficult to obtain any history from him.  He was described 
as very uncooperative.  He paced the office and kept opening 
and closing a small bag that he brought, but all his 
questions and answers were termed irrelevant and there was a 
"very, very voluntary component."  When he was asked about 
his age he stated that he did not know how old he was, 
between a 30 and a 60-year range.  He reported that he did 
not know where he lived, but he thought he knew where it was.  
He "refused" to give an organized history and, as stated, 
all questions were "quite inappropriate."  He was described 
as well developed and well nourished, dressed appropriately, 
looking clean, wearing a red T-shirt, and with several 
tattoos on his left arm.  It was stated that he could not be 
examined appropriately.  

On a VA examination in April 1992, the veteran reported that 
he was on no psychiatric treatment.  He complained of having 
two persons inside him after blood transfusions.  He reported 
beating his wife and becoming violent and assaultive at home.  
He was very restless, anxious, tense and inappropriate.  He 
was not still; he walked around the room.  The interview 
could not be completed.  He was going to be hospitalized for 
observation and evaluation.  He was considered not competent 
to handle VA funds.  

The veteran was hospitalized by VA in April and May 1992.  He 
was brought to the hospital by his family.  He stated that he 
had not been taking medication and had been hostile toward 
his family, had been seeing things, had been wandering about 
and not sleeping well, and had a low appetite.  Upon 
admission, his affect was inappropriate.  His mood was 
termed, "not well."  He was illogical with paranoid ideas.  
He was not suicidal or homicidal.  He was oriented to time, 
person and place, with memory gaps.  Judgment and insight 
were impaired.  He was admitted to the psychiatric intensive 
care unit and, once stabilized, transferred to the open ward 
(3 days after admission).  On the open ward, his behavior and 
affect were inappropriate.  He was cooperative, spontaneous, 
tense and anxious, but not depressed.  He said that he was 
seeing many faces on the ceiling.  He denied auditory 
hallucinations.  He was not delusional, suicidal or 
homicidal.  He was disoriented as to time but oriented as to 
place and person.  His memory was preserved.  Judgment and 
insight were considered poor.  He underwent occupational and 
recreational therapy with medication.  He benefited from ward 
activities.  Initially, his behavior was inappropriate as 
manifested by walking out on the ward with a towel wrapped 
around his head, increased anxiety and answering when his 
name had not been called.  His behavior improved on 
medication.  Upon discharge, he was logical, coherent, 
relevant, cooperative, spontaneous, and engaging without 
undue anxiety.  He was not depressed.  His affect was 
preserved.  He was not hallucinating, delusional, suicidal or 
homicidal.  He was oriented to time, person and place.  His 
memory was preserved.  Judgment was poor and insight was nil.  
No abnormal movements were observed.  He was not considered 
competent to handle his financial affairs.  Schizophrenia, 
chronic undifferentiated type was diagnosed.  The global 
assessment of functioning was 60.  The GAF (Global Assessment 
of Functioning) score reflects psychological, social and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  A GAF of 60 reflects moderate 
symptoms or moderate difficulty in social, occupational or 
school functioning.  The United States Court Appeals for 
Veterans Claims has held that this level of disability does 
not warrant more than a 50 percent disability rating.  See 
Carpenter v. Brown, 8 Vet. App. 240, 243, 244 (1995).  

On a VA outpatient clinical record in February 1993, it was 
noted that the veteran had discontinued follow-up with his 
fee basis psychiatrist since his hospitalization.  He was 
asking for medication and treatment.  He was described as 
alert and hyperactive.  His facial expression was described 
as empty.  He was coherent but irrelevant and illogical.  He 
was not hallucinating.  His affect was blunted.  His mood was 
anxious.  His contact with reality was marginal.  
Concentration was poor.  Undifferentiated type schizophrenia 
was diagnosed.  

The veteran was hospitalized by VA in November and December 
1994 on a referral from his fee basis psychiatrist for poor 
contact with reality and ideas of harming himself and others, 
but without aggressive behavior.  He reportedly suffered from 
social isolation, delusions of persecution, and auditory 
hallucinations.  He was treated with neuroleptics and the 
acute symptoms disappeared.  He was transferred to open ward 
where, on his first interview, he was relevant but, when he 
elaborated, he became disorganized.  He was not delusional, 
suicidal, nor homicidal.  Affect was euphoric.  Mood was sad.  
He was well oriented.  Cognitive functions were fair.  
Judgment and insight were poor.  He behaved in an acceptable 
manner and participated in prescribed and nonprescribed ward 
activities.  He requested discharge because his wife called 
that their son had a car accident.  He was evaluated and 
showed full contact with reality.  He did not constitute a 
danger to himself or others.  He needed supervision to handle 
his funds.  He could not drive a vehicle.  

On a VA examination in December 1997, it was stated that the 
veteran was treated by a fee-basis psychiatrist.  The 
interview could not be completed because of many 
inconsistencies in his behavior.  He appeared to be able to 
give adequate information but then, spontaneously, started 
speaking about disconnected things.  He impulsively jumped up 
from a chair and started saying that he felt like vibrations 
and that he could not stay still.  He also spoke about 
different somatic problems that he had and that none of the 
doctors who attended him told him exactly what was wrong with 
him.  He reportedly tried to appear psychotic, speaking about 
different visions and speaking in a disconnected way about 
inner sensations and external experiences.  After initially 
answering questions he later indicated not being able to give 
any information at all, to include how many children he had 
and what his usual activities were.  It was explained to his 
daughter, before the interview with him was attempted, under 
what conditions veterans are usually interviewed and that 
questions as to permanency of ratings are administrative 
matters with which physicians do not deal.  In this 
situation, it was stated that the examination could not be 
completed but it was recommended that the veteran's behavior 
should be investigated further.  

On a VA Social and Industrial Field Survey report in April 
1998, it was indicated that the veteran had rented his house 
and was staying with his son.  The veteran reportedly visited 
the old neighborhood frequently to collect the rent on his 
house and to inspect his house, making sure that the tenant 
was taking care of the property.  He reportedly traveled in 
his car, which he drove.  He conversed with his former 
neighbors in a logical and coherent fashion.  This was 
confirmed by another interviewee.  The veteran's daughter 
indicated that he was irritable and prone to outbursts.  She 
described him as very aggressive and out of his mind.  She 
mentioned that some time in the past he had attacked a 
relative with a machete.  After the social worker asked the 
veteran when he served in the Armed Forces, how much he 
received in compensation and what was the highest grade he 
achieved in school, he did not answer, became agitated, and 
walked toward the social worker aggressively.  The social 
worker walked away from him and informed his relatives that 
it was impossible to interview him because of his aggressive 
behavior.  Another interview was arranged at the social 
worker's office.  The veteran came accompanied by his 
daughter.  However, he exhibited the same kind of aggressive 
behavior and for this reason it was impossible to gather 
information from him.  

On a VA examination in April 1998, the veteran was seen with 
his claims folder and hospital record.  He had had no active 
psychiatric prescriptions since October 1997.  He lived with 
his wife and two children.  He reported getting very stressed 
when medications were not mailed to him.  He reportedly 
stayed at home all the time, helping his wife with home 
chores.  He complained of irritability and inability to stand 
noises.  The objective findings indicated that he was clean, 
slim, adequately dressed and groomed, alert, oriented to 
time, person, and place, and cooperative.  His mood was 
anxious and somewhat depressed.  Affect was blunted.  
Attention was good.  Concentration and memory were fair.  
Speech was clear and coherent.  He was not hallucinating.  He 
was not suicidal or homicidal.  His insight and judgment were 
fair.  He exhibited good impulse control.  He was considered 
competent to handle VA funds.  Schizophrenia, chronic 
undifferentiated type, was diagnosed.  Global assessment of 
functioning was at 70.  A GAF of 70 reflects the presence of 
some mild symptoms or some difficulty in social, occupational 
or school functioning, but generally functioning pretty well, 
having some meaningful interpersonal relationships.  Cf. 
Baker v. West, 11 Vet. App. 163 (1998).  The examiner 
expressed the opinion that the veteran had presented very 
inappropriate and uncooperative behavior during the previous 
psychiatric evaluation.  His behavior had been greatly 
different from the described behavior on the Social and 
Industrial Field Survey report.  

On a VA Social and Industrial Field Survey Report in February 
2000, it was noted that the veteran was not at home when 
first visited.  He failed to keep his first appointment after 
this, but kept his second appointment.  He was accompanied by 
his daughter.  He was dressed in fatigue pants, working 
boots, a paint-stained T-shirt and a baseball cap.  He was 
clean but unshaven.  He was described as a poor informant as 
he did not know his wife's name.  He stated that his wife was 
Russian, which was why he did not know her name.  When asked 
about his emotional condition he stated that he felt all 
right.  He variously stated that he walked, that he never 
left his bedroom, that he watched his wife fish, watched the 
trees and took photographs.  He denied driving his car or 
being involved in any chore at home.  Three neighbors who 
were interviewed stated that he was a cordial person who 
conversed with his neighbors in a logical and coherent 
fashion.  He was described as involved in the home chores and 
reportedly drove his car.  His behavior in the neighborhood 
was described as normal.  His relationship with his wife was 
described as good.  No abnormal behavior was reported by two 
interviewees.  The other interviewee stated that the veteran 
was ill humored and had frequent arguments with his wife.  He 
reportedly tended to get annoyed by everything.  

On a VA examination in March 2000, the veteran was seen with 
his claims folder, hospital record and the report of Social 
and Industrial Field Survey Report.  He reported that he did 
not know his phone or address but did know the city where he 
lived.  He stated that he had to void right away.  He talked 
about his wife and exhibited inappropriate behavior that the 
examiner stated was clearly voluntary.  He did not respond 
clearly to the questions and began making comments relating 
to the questions, but in a very inappropriate way.  He 
reported that he made no claims.  He reported that he wanted 
to "change the water of the olives," but he did not cook.  
He reported that his wife looked Vietnamese and that he had 
attacked her at times.  He reported that he heard her 
speaking Vietnamese to another man.  He was clean and dressed 
in fatigue pants, a soiled shirt and a baseball cap.  He was 
alert and oriented but presented behavior that mimicked a 
psychotic condition.  He remained seated and identified 
properly people and physicians.  He selectively responded 
properly to some questions and to others he did not.  He made 
a lot of comments about the questions asked.  He exhibited 
fair impulse control.  Schizophrenia was diagnosed.  The 
global assessment of functioning was 80.  The examiner's 
opinion was that, based on the Social and Industrial Field 
Surveys that clearly described the veteran's community 
behavior, it was considered that he was voluntarily 
presenting an exaggerated behavior with the intention to be 
considered to be psychotic.  There reportedly was no evidence 
of dementia or an active psychosis, or of a chronic and 
permanent disability.  

Analysis

The preponderance of the evidence shows that the total rating 
for the veteran's service connected schizophrenia is not 
permanent in nature.  The severity of the symptoms have 
fluctuated greatly, with the worst symptoms termed by 
examiners as exaggerations and examples of the veteran's 
voluntary failure to cooperate with the examinations.  On 
occasions when examinations of schizophrenia were attempted 
by VA in December 1991, April 1992, and December 1997, the 
examinations could not be completed because of the veteran's 
failure to cooperate on a voluntary basis, that is, not 
because of the severity of his schizophrenia.  When he was 
hospitalized for observation and evaluation in April/May 1992 
and by referral from his fee-basis psychiatrist in 
November/December 1994, his symptoms of schizophrenia were 
very active but quickly subsided during the hospital setting.  
Even though schizophrenia was shown to be actively 
symptomatic on the fee-basis psychiatrist's report in January 
1998, even then an element of voluntary failure to cooperate 
was indicate by the veteran's refusal to pursue treatment 
alternatives.  

The VA Social and Industrial Field Survey reports in April 
1998 and February 2000 reflect witness accounts of the 
veteran's day-to-day activities, including that of driving 
his car, which include no indication of disability from 
schizophrenia.  The worse behavioral problems indicated from 
these investigations were that he was irritable, prone to 
outbursts, inconsistent in his descriptions of his daily 
activities, uncooperative, agitated, aggressive, ill-humored, 
argumentative with his wife, and tended to get annoyed by 
everything.  The VA psychiatric evaluations in April 1998 and 
March 2000 showed that he was competent for VA purposes and 
had global assessments of functioning between 70-80.  Both 
examiners found him to be inappropriate, inconsistent and 
uncooperative.  In March 2000, the examiner felt that the 
veteran voluntarily presented exaggerated behavior so that he 
would be considered psychotic.  It was also stated that he 
was trying to mimic psychotic behavior.  It was concluded 
that there was no evidence of an active psychosis or of a 
chronic and permanent disability.  

After a review of the evidence, including the most recent VA 
examination and Social and Industrial Field Survey report, 
the Board finds that the veteran's psychiatric disability has 
undergone a sustained material improvement.  The 
preponderance of competent medical evidence, in the form of 
medical findings and opinions, demonstrates that total 
psychiatric disability is not reasonably certain to continue 
throughout his lifetime.  

The Board notes that it is neither claimed nor shown that the 
veteran's other service connected disabilities involving 
residuals of gunshot wounds of the chest are permanently and 
totally disabling, or that the combination of service-
connected disabilities is permanently and totally disabling.  

Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements.  Basic eligibility exists if the 
veteran has a permanent total service-connected disability.  
38 U.S.C.A. §§ 3500 and 3501 (West 
1991); 38 C.F.R. § 3.807 (2000).  As noted above, the Board 
finds that the veteran does not have a permanent total 
disability rating.  Accordingly, basic criteria for 
eligibility for Dependents' Educational Assistance allowance 
under Chapter 35, under 38 C.F.R. § 3.807(1) are not met.  




ORDER

Basic eligibility for dependents' educational assistance 
benefits under 38 U.S.C.A., Chapter 35 is denied.  


		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals



 



